Citation Nr: 1509022	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  09-19 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to service connection for a lung disorder, to include as due to asbestos exposure, for accrued benefits purposes. 

3.  Entitlement to service connection for fracture of the right hand, for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1945 to February 1946 and from January 1951 to August 1952.  He died in August 1992.  The Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Appellant's claim for DIC.  

As found by the RO in the October 2014 supplemental statement of the case, the Appellant's VA Form 9 received by the RO in February 1995 remains pending.  The record reflects that the Appellant filed a claim for death benefits in September 1992.  In an April 1993 rating decision, the RO denied service connection for the cause of the Veteran's death.  In the notice of decision letter dated in April 1993, the RO advised the Appellant of the same as well as notice that death pension benefits could not be paid.  In October 1993, the Appellant filed a notice of disagreement with the denial of "DIC benefits."  In a November 1993 rating decision, the RO continued the denial of service connection for the cause of the Veteran's death.  In December 1993, the RO issued a statement of the case on the issue of entitlement to service connection for the cause of the Veteran's death.  The Appellant's VA Form 9 was received in February 1994 which contained a request for a Travel Board Hearing.  A Travel Board hearing was scheduled in March 1996.  The Appellant failed to appear due to inclement weather.  See Appellant's March 2014 statement.  The claims file was not transferred to the Board after the missed Travel Board hearing.  The Appellant filed another claim for death benefits in July 2007.  The RO denied the claim for DIC benefits including entitlement to accrued benefits in November 2007.  In December 2007, the Appellant filed a notice of disagreement with the "denial of [her] DIC claim."  The RO issued a statement of the case in June 2009 on the issue of entitlement to service connection for the cause of the Veteran's death.  A supplemental statement of the case was issued in October 2014.  The Appellant filed VA Form 9 in November 2014, in which she declined a Board hearing.  Therefore, the request for a hearing has been withdrawn.  38 C.F.R. § 20.704(e) (2014).

The Board notes that, in addition to the paper claims file, there are paperless, electronic records associated with the Veteran's claim (Virtual VA and Veterans Benefits Management System (VBMS)).  VBMS contains an informal hearing presentation filed by the Veteran's representative in January 2015.  Virtual VA contains non-relevant documents with respect to this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for fracture of the right hand and lung disorder, to include as due to asbestos exposure, for accrued benefits purposes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in August 1992.  His death certificate lists the immediate cause of death as metastatic lung cancer. 

2. The Veteran was not service connected for any disabilities at the time of his death. 

3.  The Veteran had in-service exposure to asbestos.  

4.  Resolving reasonable doubt in favor of the Veteran, in-service exposure to asbestos materially contributed to his cause of death.  


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  In light of the Board's favorable decision to grant service connection for the cause of the Veteran's death, no discussion of VA's duties to notify and assist is necessary for this issue.



II. Service Connection for Cause of Death

Pertinent Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  If a chronic disorder, such as a malignant tumor, is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014). This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

In order to prove direct service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In cases of service connection for the cause of the death of a veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

In each case where a claimant is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-00 (April 13, 2000).  The Board notes that the aforementioned provisions of M21-1 have been rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos." 

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability, as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).




Analysis

The Veteran was not service connected for any pulmonary disease or disorder, including metastatic lung cancer, emphysema, or chronic obstructive pulmonary disorder (COPD).  The Appellant argues that the Veteran's cause of death was metastatic lung cancer and his lung cancer was caused by his in-service exposure to asbestos.  

Lay evidence which is both competent and credible may be sufficient by itself to support a claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Competency is "a legal concept determining whether testimony may be heard and considered," whereas credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6. Vet. App. 465 (1994). 

A lay person is competent to provide testimony or statements relating to facts of events that the lay person observed or that is within the realm of his/her personal knowledge.  Id.  In weighing credibility, discounting of competent testimony or statements from a lay person may occur "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for consideration therefore include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999); Caluza, 7 Vet. App. 498; Cartright v. Derwinski, 2 Vet. App. 24 (1991).  "[T]he Board cannot determine that lay testimony or a lay statement lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the lack of such evidence in combination with other factors may lead to the determination the lay testimony or statement is not credible.

There must be a demonstration of an in-service injury to an equipoise state that the Veteran was exposed to asbestos while in-service.  The evidence of record shows the Veteran's military specialty was that of an apprentice firefighter.  See Veteran's DD-214.  He served in the 3814 Installation Squadron at Maxwell Air Force Base between January 1951 and August 1952.  See Veteran's Service Personnel Records.  
In January 1992, the Veteran stated that "...during my military service we were in buildings inspecting ceilings and asbestos pipeline.  I had to crawl in areas with asbestos."  See Veteran's January 1992 Statement in Support of Claim.  In May 1992, the Veteran's private physician stated that the Veteran "was exposed to asbestos over a two year period (1951-1953), when he was in the United States Air Force and the 3814 Insulation Squad at Maxwell Air Force Base."  See Dr. W.W.'s May 1992 Letter.  The Veteran further reported he was exposed to asbestos every day for a few days at a time and at other times would go days without any exposure.  Id.  The Board finds that the Veteran's allegation of exposure to asbestos is consistent with the type and circumstances of his military occupational specialty and unit of assignment.  38 U.S.C.A. § 1154(a) (West 2014).  Service personnel records also show that prior to his second period of service (January 1951 to August 1952), the Veteran worked for Republic Steel Corporation for four years, with his last date of employment in January 1951.  The Veteran described that he "used [a] hook bar to guide billets from one set of reducing rollers to [the] next set of rollers" and he "used tongs to force hot billets into rolling mill rolls."  Thus, the Board also finds evidence of civilian exposure to asbestos.  Consequently, the record shows a history of military and civilian exposure to asbestos.  The Board finds that there is insufficient persuasive evidence to exclude the Veteran's in-service asbestos exposure as a contributing cause of any asbestos-related lung disease in favor of his civilian exposure to asbestos.

The Veteran's certificate of death shows that he died in August 1992.  The cause of death listed is metastatic cancer of the lung.  No contributory cause of death is listed.  The record reflects that there is conflicting medical opinion evidence as to whether the Veteran's cause of death is related to service. The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other. See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)). The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Medical opinion evidence in favor of the claim includes an October 1991 letter, in which Dr. W.W. reported that he was a certified General, Thoracic, and Cardiovascular Surgeon.  Dr. W.W. maintained that the Veteran had been followed in the clinic since 1986.  Dr. W.W. indicated that over a period of years, x-ray findings of the Veteran's chest had progressively deteriorated associated with a decline in his breathing ability.  Dr. W.W. noted that the Veteran had emphysema which for the most part was related to cigarette smoking.  Dr. W.W. maintained that the Veteran "also ha[d] fibrosis (scarring) of both lungs and these findings [were] compatible with exposure to asbestos (asbestosis)."  When they tested his breathing capacity, the findings showed both obstructive and restrictive disease.  Dr. W.W. explained that obstructive diseases were a common finding in patients who had smoked cigarettes over the years, but restrictive diseases were for all practical purposes unheard of in cigarette smokers.  Dr. W.W. maintained that restrictive disease, on the other hand, was very common in patients who had asbestosis.  Dr. W.W. indicated that asbestosis classically produced restrictive disease and could also produce a combination of restrictive as well as obstructive lung disease.  

In a May 1992 letter, Dr. H.T. reported that the Veteran was his patient who had unresectable carcinoma of the lung.  Dr. H.T. maintained that the Veteran was exposed to asbestos through his affiliation with the military fire department as an insulation inspector and he was exposed to asbestos during the two years he was in the military, the years 1951 and 1952.  Dr. H.T. indicated that the Veteran had had no known further exposure since that time.  Dr. H.T. noted that the Veteran had been a heavy cigarette user which Dr. H.T. suspected was the major cause of his carcinoma but he indicated that "certainly asbestos exposure ha[d] been known to increase the risk of the development of bronchogenic carcinoma."  

In a May 1992 letter, Dr. W.W. maintained that the Veteran's lung cancer was related to his asbestos exposure.  Dr. W.W. noted that the Veteran was exposed to asbestos over a two year period "(1951-1953)" when he was in the United States Air Force and the 3814 Insulation Squad at Maxwell Air Force Bases.  Besides being active in the Insulation Squad, he also worked with the Fire Department in the Air Force and he had additional asbestos exposure at that time.  Dr. W.W. also indicated that the Veteran worked in a Steel Plant after leaving the service and was exposed to asbestos until he was laid off in 1953.  Dr. W.W. reported that the Veteran had poorly differentiated non-oat cell carcinoma of the right lung with mediastinal metastasis with the production of superior vena cava obstructive syndrome.  Dr. W.W. recalled that during his observation of a chest x-ray in October 1991, he felt the Veteran might have cancer of the lung and also that he had asbestosis.  At that time, he told the Veteran he had asbestos related disease.  

In a September 1993 letter, Dr. D.G. reported that he reviewed the Veteran's medical records and pathology materials.  Dr. D.G. discussed the findings from an April 1988 pulmonary function test, December 1988 chest x-ray, December 1989 chest x-ray, and October 1991 chest x-ray (which was re-examined in August 1993).  Dr. D.G. discussed the findings from a September 1989 esophagogastroduodenoscopy, March 1992 examination, and March 1992 chest x-ray, CT scan, biopsy, and pulmonary function test.  Dr. D.G. noted that the Veteran was hospitalized in June 1992 and a biopsy revealed metastatic poorly differentiated carcinoma, not oat cell type.  Dr. D.G. reported on further findings noted in July 1992.  Dr. D.G. indicated that he reviewed several pathology slides.  Dr. D.G. maintained that "[b]ased on the review of the medical records and exam of the pathology slides, [the Veteran] had pleural plaques, asbestosis and lung cancer, and he died from the lung cancer.  (The finding of bilateral pleural plaques was diagnostic of asbestos exposure.)."  Dr. D.G. noted that according to the occupational history, the Veteran "worked for six years (1946-1953) at Republic Steel in the rod mill area where he took hot rods off of a roller system."  Dr. D.G. indicated that it was likely that the Veteran received his exposure to asbestos in this occupation and he noted that the Veteran also smoked cigarettes "off and on for many years."  Dr. D.G. then discussed at length the history of the health effects of exposures to asbestos.  Dr. D.G. noted that exposures to asbestos of less than two years and less than six months had been shown to cause lung cancer in epidemiologic studies.  Dr. D.G. maintained that although cigarette smoke was also carcinogenic, it was not as potent as asbestos, and animal studies clearly showed that inhaled asbestos was more carcinogenic than inhaled cigarette smoke.  Dr. D.G. reported that at least in one epidemiologic study, the asbestos exposed workers had a 500 percent greater risk of dying from lung cancer compared to the general population.  This was true in non-smokers as well as in cigarette smokers.  Dr. D.G. concluded that "[b]ased upon [his] review of the medical records and occupational history, examination of the pathology slides, knowledge of the literature, and [his] professional training and experience, it [was his] opinion that [the Veteran] developed bilateral pleural plaques (a diagnostic sign of asbestos exposure), asbestosis and lung cancer, and that his exposure to asbestos significantly contributed to his developing those diseases and his death."

Medical opinion evidence against the claim consists of a March 2011 VA opinion in which the examiner found that it was less likely as not that the Veteran's death from lung cancer was due to asbestos exposure in service.  The VA examiner noted that the Veteran had a long standing smoking history and that he had tobacco use for at least 40 years.  The VA examiner maintained that the Veteran's smoking was bad enough that he had severe COPD based on pulmonary function tests and also imaging.  The VA examiner claimed that there was "no evidence" of asbestosis based on the imaging and also the pulmonary function tests.  The VA examiner noted that the Veteran was only exposed to asbestos for two years in the 1950s and there was no evidence of sequelae from this based on the data in the claims file.  The VA examiner maintained that the main cause of lung cancer was from tobacco abuse and that this was true in this case given the other lung abnormalities (COPD) and the duration of the exposures as stated above. 

Significantly, the VA examiner's finding that there is "no evidence" of asbestosis based on the imaging and pulmonary function tests is in stark contrast with Dr. W.W. and Dr. D.G.'s extensive findings that imaging revealed fibrosis (scarring) of the lungs and pleural plaques of the lungs compatible with asbestosis and that pulmonary function tests revealed coexisting obstructive lung disease and restrictive lung disease, the latter being consistent with asbestosis.  The VA examiner also appears to find that the Veteran's lung cancer is proximately caused by his long standing smoking history but this does not account for the fact that the cause of death listed on the death certificate and terminal medical records show the Veteran had metastatic cancer of the lung.  'Metastasis' is defined as "the transfer of disease from one organ or part to another not directly connected with it."  VAOPGCPREC 18-97 (quoting Dorland's Illustrated Medical Dictionary 1023 (28th ed. 1994)). Thus, the medical evidence suggests that the Veteran's cancer of the lung originated from another site.  The VA examiner also noted that the Veteran was "only" exposed to asbestos for "two years" in the 1950s.  It is unclear from this finding that the VA examiner was aware of the Veteran's civilian exposure to asbestos at the Republic Steel Corporation, or that the VA examiner simply excluded the Veteran's in-service exposure to asbestos as not significant compared to the level of exposure to asbestos at Republic Steel Corporation.  As the Board found above, there is insufficient persuasive evidence to exclude the Veteran's in-service asbestos exposure as a contributing cause of any asbestos-related lung disease in favor of his civilian exposure to asbestos.  In regard to Dr. W.W. and Dr. D.G.'s opinions, their findings are thorough, detailed, and supported by sound medical principles.  As is the case with the VA examiner's opinion, however, Dr. W.W. and Dr. D.G. appear to treat the Veteran's cancer as having originated in the lungs which does not explain the diagnosis of metastatic cancer of the lung on the death certificate and in the terminal medical records.  Notably, the Board's review of the terminal records does not reveal a diagnosis of a primary site of the cancer in the records that reference metastatic cancer.  Dr. D.G. also incorrectly notes that the Veteran worked at Republic Steel for "six years (1946-1953)" and he describes the type of asbestos exposure he would have received at that time when the Veteran actually served on a period of active duty for two years during this time frame at which time he received a different type of asbestos exposure.  In any event, the Veteran had civilian and military asbestos exposure.  Ultimately, Dr. D.G. maintained that exposures to asbestos of less than two years and less than six months had been shown to cause lung cancer in epidemiologic studies.  Dr. D.G. opined that the Veteran developed bilateral pleural plaques, asbestosis, and lung cancer, and that the Veteran's exposure to asbestos significantly contributed to his developing those diseases and his death.  The Court recently reiterated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)).  The Board finds that reasonable doubt should be resolved in favor of the Appellant.  Accordingly, the Board finds that the Veteran's in-service exposure to asbestos materially contributed to his cause of death.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.


REMAND

The record reflects that the Veteran filed claims for service connection for fracture of the right hand and lung disorder, to include as due to asbestos exposure, which remained pending at the time of his death.  See January 1992 and April 1992 statements.  As noted above, the Appellant filed notice of disagreements in October 1993 and December 2007, with the denial of "DIC benefits."  The statements of the case issued in December 1993 and June 2009 do not address the accrued benefits claims.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26.  An SOC addressing the Appellant's accrued claims has not been issued.  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ shall issue a Statement of the Case addressing the issues of entitlement to service connection for a lung disorder, to include as due to asbestos exposure, for accrued benefits purposes and entitlement to service connection for fracture of the right hand, for accrued benefits purposes.  Only if the Appellant submits a timely Substantive Appeal addressing these issues should it be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


